Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
Response to Arguments
Applicant’s Arguments/Remarks filed 10/04/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 6, that: Applicant respectfully submits that the cited references alone or in any combination fail to disclose all of the limitations of claim 1 as amended. Applicant therefore respectfully submits that claim 1 as amended is now patentably distinguishable over the cited references.
Applicant argues, see Remarks, pg(s). 7, that: For the reasons provided for claim 1 above, Applicant respectfully submits that claim 11 is now also patentably distinguishable over the cited references.

In response to item(s) 2-3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. See the new grounds of rejection below showing that the cited references do disclose and make obvious amended independent claims 1 and 11.   
operator access doors (414, 104) and each compartment (of 102/100) (closets 412) having a movable rack (fig. 5a, 120) or conveyor (fig. 5a, 120) accessible to and independently loadable and unloadable with  
wearable equipment (fig. 5a; 500) by the operator from outside (of 102/100)   having a plurality of sanitizing modules (fig. 7; 140’s) arranged therein positioned under or over (fig. 7; 140’s are shown under and near top of sides of 100) [0054] [0051] the movable rack (fig. 5a, 120) or conveyor (fig. 5a, 120) to cover and treat any loaded wearable equipment (500 in 102/100),
Stewart (US 20140271352 A1) discloses a vehicle (fig. 3, towable mobile trailer platform 20) with an individual sanitizing module/compartment (inside of 20) with external operator access doors (figs. 1-3, sealable mobile trailer 20, with external access doors (un-labelled)) and that each/the compartment (of 20) providing a sealable enclosure (fig. 3, door of 20 (un-labelled directly accessible to/loadable by an operator located outside/from outside of the towable mobile trailer platform via a sealable external access door (figs. 1-3, sealable mobile trailer 20, with external access doors (un-labelled)); 
Its’s obvious that Stewart’s individual sanitizing modules/compartments (of 102/100) [0035] [0046] each with external operator access doors (104) could be loaded into Stewart’s towable trailer (fig. 3, 20) to be directly accessible to an operator located outside of the towable trailer (20) via a sealable external access door (fig. 3, un-labelled, in/for 20). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Hills of multiple individual sanitizing modules/compartments (of 102/100) (closets 412) [0035] [0046] each with external operator access doors, with a vehicle (fig. 3, towable mobile trailer platform 20) for carrying those modules that has external access doors (figs. 1-3, sealable mobile trailer 20, with towable mobile trailer platform for a jet plane ) for mobile plural sanitizing enclosures provided with external user access doors to obtain predictable transport and sterilization results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-6, 11, 15-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hills (US 20170107659 A1) in view of Trapani et al. (US 20150086420 A1) and further in light of Stewart (US 20140271352 A1).
Regarding claim 1, Hills discloses a system for sanitizing wearable equipment (abstract) (figs. 5a and 7-8, 100), comprising:
a a sealable , each compartment (of 102/100) (closets 412) having a movable rack (fig. 5a, 120) or conveyor (fig. 5a, 120) accessible to and independently loadable and unloadable with  
wearable equipment (fig. 5a; 500) by the operator from outside (of 102/100)   having a plurality of sanitizing modules (fig. 7; 140’s) arranged therein positioned under or over (fig. 7; 140’s are shown under and near top of sides of 100) [0054] [0051] the movable rack (fig. 5a, 120) or conveyor (fig. 5a, 120) to cover and treat any loaded wearable equipment (500 in 102/100), the plurality of sanitizing modules (140’s) comprising one or more of generator power source mounted on the mobile 
a control module (160) with a user interface (108) for remotely and independently controlling (each 102 has a user control interface for selecting which 140s to use, see [0067]) (140’s controlled via 108/160 while user is remote from/sealed off from 140’s via door 104) the plurality of sanitizing modules (140’s) (fig. 8) in each compartment (closets 412, see [0035] [0046]) with independent sanitizing programs [0067]; 
(figs. 2a-2b, garment refreshing systems 100 located within internal cabin 30); 
(fig. 4, compartment closet 412 containing one or more sanitizing units 102 inside of mobile platform (fig. 1, jet 10’s) cabin 400);
 (fig. 4, 102 inside of sealable chamber/closet 412 with door 414),
	(fig. 5a, sealable closet unit 180, garment refreshing system 100, open access door 104, garment 500, hung from a rack 122);
	(fig. 7, door 104, sealable compartment 121, vent 150, UV/refreshers 140, dryer 142, user interface 108, controller 160, rack 122 for wearable clothing);
[0006] [0008] [0035] [0046-0047] [0051]  [0053-0058] [0067].
towable mobile trailer platform; each compartment providing a sealable enclosure directly accessible to/loadable by an operator located outside/from outside of the towable mobile trailer platform via a sealable external access door; 
the plurality of sanitizing modules adapted to be powered either by an AC power source or a mobile gas generator power source mounted on the mobile trailer platform; or that the plurality of sanitizing modules adapted to be wirelessly remotely monitorable and controllable; and a control module with a user interface for wirelessly remotely monitoring and controlling the plurality of sanitizing modules.
 Trapani, however, discloses a UV sanitizing system (abstract) that has a sanitizing module adapted to be wirelessly remotely monitorable and controllable [0014]; and a control module with a user interface for wirelessly remotely monitoring and controlling the sanitizing module [0014] 
[0014] [0070].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of Hills, with wireless/remote control/monitoring of the UV system for user control, as taught by Trapani, to use as a substitution of one known controller configuration (wired) for another (i.e., a remote wireless control/monitoring configuration) to obtain predictable user interface control and monitoring results.
But Hills as modified by Trapani fails to explicitly disclose (see underlined) sanitizing modules arranged on a towable mobile trailer platform; each compartment providing a sealable enclosure directly accessible to/loadable by an operator located outside/from outside of the towable mobile trailer platform via a sealable external access door; 
trailer platform; the plurality of sanitizing modules adapted to be powered either by an AC power source or a mobile gas generator power source mounted on the mobile trailer platform.
Stewart, however, discloses a mobile trailer UV sterilization system (abstract) having a mobile power generator (fig. 1, truck engine) (fig. 3, for 32, 28) for article disinfection (in 20); and   
sanitizing modules (fig. 2, UV sources 27) arranged on a towable (see 20 in fig. 3 shown as a towable trailer) mobile trailer platform (figs. 1-3; 20); 
each/the compartment (of 20) providing a sealable enclosure (fig. 3, door of 20 (un-labelled directly accessible to/loadable by an operator located outside/from outside of the towable mobile trailer platform via a sealable external access door (figs. 1-3, sealable mobile trailer 20, with external access doors (un-labelled)); 
the plurality of sanitizing modules adapted to be powered by a mobile gas generator power source (fig. 1, engine of truck , not labelled) mounted on/to the mobile trailer platform (20 is mounted to truck).
	(figs. 1-3, sealable mobile trailer 20, with doors (un-labelled) , UV sources 27, heater 32, thermostat/controller 28, with mobile gas generator power source (fig. 1, engine of truck , not labelled) and also with a separate/mobile power supply/furnace 32/28, see fig. 3);
[0024; Note spraying a solution for disinfection is inclusive of spraying a pro-biotic spray]; 
   	[0024-0025] [0029].
Regarding claim 1, Stewart differs from the claimed invention by not explicitly showing multiple compartments with access doors (i.e., in space/exterior walls of 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made for multiple compartments with access doors, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
towable mobile trailer vehicle UV sterilization system with a having a mobile power generator that has a thermostat module for controlling a heater for article disinfection and each/the compartment providing a sealable enclosure directly accessible to an operator located outside the towable mobile trailer platform via a sealable external access door, as taught by Stewart, to use as a substitution of one known vehicle transport type (i.e. towable mobile trailer platform for a jet plane ) for mobile plural sanitizing enclosures provided with external user access doors and temperature controlling configuration (i.e., of a thermostat) to obtain predictable transport and further sterilization results via environmental temperature/humidity control.

     	Regarding claim 11, Hills discloses a method of sanitizing wearable equipment (abstract) (figs. 5a and 7-8, 100),  comprising:
providing a   mobile directly accessible to an operator located  via a sealable  access door (104, 414) to the mobile each compartment having a movable rack (fig. 5a, 120) or conveyor (fig. 5a, 120) accessible to and independently loadable and unloadable (i. e., with  
wearable equipment (fig. 5a; 500)) by the operator from outside (of 102/100)   having a plurality of sanitizing modules (fig. 7; 140’s) arranged therein positioned under or over (fig. 7; 140’s are shown under and near top of sides of 100) [0054] [0051] the movable rack (fig. 5a, 120) or conveyor (fig. 5a, 120) to cover and treat any loaded wearable equipment (500 in 102/100),
, the plurality of sanitizing modules (140’s) comprising one or more of generator power source mounted on the mobile 
providing a control module (160) with a user interface (108) for remotely controlling (140’s controlled via 108/160 while user is remote from/sealed off from 140’s via door 104) the plurality of sanitizing modules (140’s) (fig. 8) in each compartment (closets 412, see [0035] [0046]) with independent sanitizing programs [0067];
(figs. 2a-2b, garment refreshing systems 100 located within internal cabin 30); 
(fig. 4, compartment closet 412 containing one or more sanitizing units 102 inside of mobile platform (fig. 1, jet 10’s) cabin 400);
(fig. 4, 102 inside of sealable chamber/closet 412 with door 414),
 	(fig. 5a, sealable closet unit 180, garment refreshing system 100, open access door 104, garment 500, hung from a rack 122);
	(fig. 7, door 104, sealable compartment 121, vent 150, UV/refreshers 140, dryer 142, user interface 108, controller 160, rack 122 for wearable clothing);
[0006] [0008] [0035] [0046-0047] [0051] [0053-0058] [0067].
But Hills fails to explicitly disclose (see underlined) sanitizing modules arranged on a towable mobile trailer platform; each compartment providing a sealable enclosure directly accessible to/loadable by an operator located outside/from outside of the towable mobile trailer platform via a sealable external access door; 
trailer platform; the plurality of sanitizing modules adapted to be powered either by an AC power source or a mobile gas generator power source mounted on the mobile trailer platform; or that the plurality of sanitizing modules adapted to be wirelessly remotely monitorable and controllable; and providing a control module with a user interface for wirelessly remotely monitoring and controlling the plurality of sanitizing modules.
Trapani, however, discloses a UV sanitizing system (abstract) that has a sanitizing module adapted to be wirelessly remotely monitorable and controllable [0014]; and a control module with a user interface for wirelessly remotely monitoring and controlling the sanitizing module [0014] 
[0014] [0070].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of Hills, with wireless/remote control/monitoring of the UV system for user control, as taught by Trapani, to use as a substitution of one known controller configuration (wired) for another (i.e., a remote wireless control/monitoring configuration) to obtain predictable user interface control and monitoring results.
But Hills as modified by Trapani fails to explicitly disclose (see underlined) sanitizing modules arranged on a towable mobile trailer platform; each compartment providing a sealable enclosure directly accessible to/loadable by an operator located outside/from outside of the towable mobile trailer platform via a sealable external access door; and 
sanitizing modules arranged on a mobile trailer platform; the plurality of sanitizing modules adapted to be powered either by an AC power source or a mobile gas generator power source mounted on the mobile trailer platform.
Stewart, however, discloses a mobile trailer UV sterilization system (abstract) having a mobile power generator (fig. 1, truck engine) (fig. 3, for 32, 28) for article disinfection (in 20); and 
towable (see 20 in fig. 3 shown as a towable trailer) mobile trailer platform (figs. 1-3; 20); 
each/the compartment (of 20) providing a sealable enclosure (fig. 3, door of 20 (un-labelled)) directly accessible to/loadable by an operator located outside/from outside of the towable mobile trailer platform via a sealable external access door (figs. 1-3, sealable mobile trailer 20, with external access doors (un-labelled)); and 
the plurality of sanitizing modules adapted to be powered by a mobile gas generator power source (fig. 1, engine of truck , not labelled) mounted on/to the mobile trailer platform (20 is mounted to truck).
	(figs. 1-3, sealable mobile trailer 20, with doors (un-labelled) , UV sources 27, heater 32, thermostat/controller 28, with mobile gas generator power source (fig. 1, engine of truck , not labelled) and also with a separate/mobile power supply/furnace 32/28, see fig. 3);
[0024; Note spraying a solution for disinfection is inclusive of spraying a pro-biotic spray]; 
   	[0024-0025] [0029].
Regarding claim 11, Stewart differs from the claimed invention by not explicitly showing multiple compartments with access doors (i.e., in space/exterior walls of 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made for multiple compartments with access doors, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Hills as modified by Trapani (of a vehicle/plane with sanitizer modules) , with a towable mobile trailer vehicle UV sterilization system with a having a mobile power generator that has a thermostat module for controlling a heater for article disinfection and each/the compartment providing a sealable  to an operator located outside the towable mobile trailer platform via a sealable external access door, as taught by Stewart, to use as a substitution of one known vehicle transport type (i.e. towable mobile trailer platform for a jet plane ) for mobile plural sanitizing enclosures provided with external user access doors and temperature controlling configuration (i.e., of a thermostat) to obtain predictable transport and further sterilization results via environmental temperature/humidity control.

Regarding claims 5 and 15, Hills discloses a dehumidifier module [0054 Note heater] [0055 Note dryer 142] [0056 Note vents 150] and a thermostat module (controller 160) in each compartment (closets 412 with sanitizer systems 102/100, see [0035] [0046]) for controlling one or more of a heater [0054 Note heater] [0055 Note dryer 142] [0056 Note vents 150]
 [0054-0056].
But Hills fails to disclose a thermostat module for controlling one or more of a heater or air conditioner.
    	Stewart, however, discloses a mole trailer UV sterilization system (abstract) with a having a mobile power generator (fig. 3, for 32, 28) that has a thermostat module (28) for controlling a heater (32) for article disinfection (in 20); 
	(figs. 2-3, sealable mobile trailer 20, with doors (un-labelled) , UV sources 27, heater 32, thermostat/controller 28, with separate/mobile power supply/furnace 32/28, see fig. 3);
   	[0025] [0029].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Hills, with a mole trailer UV sterilization system with a having a mobile power generator that has a thermostat module for controlling a heater for article disinfection, as taught by Stewart, to use as a substitution of one known temperature controlling configuration for another (i.e., with a 

     	Regarding claims 6 and 16, Hills discloses that the control (160) is configured to control one or more automated sanitizing programs (fig. 8) based on the type of wearable equipment to be sanitized in each compartment (closets 412 with sanitizer systems 102/100, see [0035] [0046]) (via 140) (at 612 garment refresher options/programs are selected by the user based on garment conditions/ type) 
[0067; Note refreshing options may include misting, steaming, anti-wrinkle, agitation, detergent, drying, ultraviolet treatment, and would inherently be selected by a user based on type of garment/needed processes to process a garment which is dependent upon its observed “type” ].

     	Regarding claim 18, Hills discloses that each sealable access door (fig. 5a, 104) provides access to a loading area (122) for loading wearable equipment (500) to be sanitized (via 140).
But Hills as modified by Trapani fails to explicitly disclose external access doors.
Stewart, however, discloses a sealable enclosure (fig. 3, door of 20 (un-labelled)) with sealable external access doors (figs. 1-3, sealable mobile trailer 20, with external access doors (un-labelled)); and that
each sealable access door (fig. 3, in 20) provides access to a loading area (outside of 20) for loading equipment (abstract) to be sanitized (abstract).
   	[0024-0025] [0029].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Hills as modified by Trapani (of a vehicle/plane with sanitizer modules) , with external access doors, as taught by towable mobile trailer platform for a jet plane ) for mobile plural sanitizing enclosures provided with external user access doors to obtain predictable transport and further sterilization results.

2.	Claim 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hills (US 20170107659 A1) in view of Trapani et al. (US 20150086420 A1) and further in light of Stewart (US 20140271352 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Cassady et al. (US 7886971 B2).
Regarding claim 10, Hills discloses a conveyor  (fig. 5a, 120) for loading and unloading wearable equipment (500) to be cleaned without having to enter the sealable enclosure (100/102 via door 104 which when closed, the unit will begin to clean/refresh 500) [0051], and the combined references disclose the elements of claim 1, see previous.
     	But the combined references fail to disclose a conveyor “layout”. 
Cassady, however, discloses a conveyor “layout” (fig. 5, U shaped conveyor “layout” 48) for transporting/storing clothing/wearable equipment (57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made - before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a conveyor “layout”, as taught by Cassady, to use as a substitution of one known clothing/wearable equipment storage/conveyo system configuration for another (i.e. a conveyor “layout” configuration) to obtain predictable transporting and/or storing of clothing/wearable equipment results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881